DETAILED ACTION
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Preliminary Amendment 
The preliminary amendment filed on 09/24/20 has been entered.

Claims 1-20 are presented for examination.
                          
                                                                       
                                     Information Disclosure Statement
The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		           Specification
The specification is accepted. 
	
			              Drawings
The formal drawings are accepted. 


                                  EXAMINER’S AMENDMENT

The application has been amended as follows:
PLEASE AMEND THE SPECIFICATION AS FOLLOWS:

[0001] This application is a continuation of U.S. Patent Application No. 16/777,457 (now U.S. Patent No. 10,778,248, issued September 15, 2020) entitled LOW-DENSITY PARITY-CHECK DECODING WITH DE-SATURATION filed January 30, 2020 which is incorporated herein by reference for all purposes. 

			Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
As per claim 1:
Prior art of record (Graumann et al. U.S. PN: 9473175) teaches that iterative decoding process proceeds based on a specified H matrix until the decoding process has completed either by converging to a solution or running out of processing time. FIG. 2 shows a block diagram illustrating another known architecture of a layer processor for use in an LDPC decoder, such as the iterative LDPC decoder 100 of FIG. 1. Similar to the layer processor 115 of FIG. 1, the layer processor 215 of FIG. 2 includes a subtractor 255, a check node processor 260, an adder 265, and a second delay element 270. Additionally, the layer processor 215 includes a first saturation element 280 and a second saturation element 285. The first saturation element 280 is connected to an output of the subtractor 255 and to the input of the check node processor 260. The second saturation element 285 is connected to an output of the adder 265. the output 140 of the layer processor 215.
Prior art of record (Li et al. U.S. PN: 9048870) teach that the saturation level is varied during different global iterations. The saturation level may be decreased as the global iteration index increases, making it increasingly easy to change a hard decision as decoding proceeds, or the saturation level may be increased as the global iteration index increases, so that it is easy to change a hard decision early in the decoding process but more difficult to change as decoding proceeds. The saturation levels may be determined in any suitable manner, such as during design time simulations to experimentally determine saturation levels that improve convergence for a particular LDPC decoder in expected channel conditions.
claim 1. Independent claims 9 and 17 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.                                

                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phonenumber for the organization where this application or proceeding is assigned is(703) 872-9306. 


/Esaw T Abraham/
Primary Examiner, 
Art Unit 2112